         Case 1:18-cr-00367-CCC Document 109 Filed 08/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )      CRIMINAL NO. 1:18-CR-00367
                                               )
               v.                              )      (Judge Conner)
                                               )
MATTHEW LYNN HUGES, JR.,                       )


                                 WRIT OF HABEAS CORPUS
                                   AD PROSEQUENDUM

UNITED STATES OF AMERICA TO THE WARDEN,
YORK COUNTY PRISON, YORK, PA

GREETINGS:

YOU ARE COMMANDED TO PRODUCE NOW, in the custody of the United States Marshal,
or one of his deputies, before the United States District Court at Harrisburg, Pennsylvania, on
September 2, 2021 at 1 p.m., the person of MATTHEW LYNN HUGES, JR., whom it is alleged
you legally restrain of his liberty and against whom there are pending certain criminal proceedings
in the United States District Court for the Middle District of Pennsylvania, to the end that the said
MATTHEW LYNN HUGES, JR., be heard on the criminal charges above referred to, charging
violation of 18 U.S.C. ' 922(g)(9) and you are directed to keep the said prisoner safe in custody
and confine him from day to day, when not appearing before the Court, in a safe and suitable jail,
and, at the conclusion of said proceeding, to immediately return the said MATTHEW LYNN
HUGES, JR., to YORK COUNTY PRISON, YORK, PA to serve the balance of the sentence
or sentences heretofore posed.

       HEREIN FAIL NOT and do return make hereof.

       WITNESS my signature on this, the           23rd                August
                                                              day of ______________, 2021.



                                                          /S/ CHRISTOPHER C. CONNER
                                                      [ X ] United States District Judge
                                                      [ ] United States Magistrate Judge
